LIVING 3D HOLDINGS LTD CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED DECEMBER 31, 2 - 1 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Living 3D Holdings Ltd (A Development Stage Company) We have audited the consolidated balance sheets of Living 3D Holdings Ltd and its Subsidiaries (collectively, the "Company") as of December 31, 2010 and 2009, and the related consolidated statements of operations and comprehensive income, consolidated statements of shareholders' equity (deficit) and consolidated statements of cash flows for each of the two years then ended and for the period from June 23, 2008 (inception) to December 31, 2010. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2010 and 2009, and the consolidated results of their operations and their cash flows for the years then ended and for the period from June 23, 2008 (inception) through December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 3 to the consolidated financial statements, the Company has minimal revenue to date and is dependent upon obtaining adequate financing to fulfill its development activities. These factors raise substantial doubts about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also discussed in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. MALONEBAILEY, LLP www.malonebailey.com Houston, Texas December 14, 2011 - 2 - Living 3D Holdings Ltd (A Development Stage Company) Consolidated Balance Sheets (Stated in US dollars) December 31, 2010 December 31, 2009 ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accrued liabilities and other payable Due to related party Total Current Liabilities TOTAL LIABILITIES $ $ SHAREHOLDERS’ EQUITY (DEFICIT) Common stock, $1.00 par value, 50,000 shares authorized, 100 shares issued and outstanding at December 31, 2010 and December 31, 2009 $ $ Subscription receivable ) ) Earnings (deficit) accumulated during the development stage ) TOTAL SHAREHOLDERS’ EQUITY (DEFICIT) ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) $　 $ The accompanying notes are an integrated part of these consolidated financial statements. - 3 - Living 3D Holdings Ltd (A Development Stage Company) Consolidated Statements of Operations and Comprehensive Income (Stated in US dollars) From Inception (June 23, 2008) Through For the Years Ended December 31, December 31, Revenue $ $
